      Case 1:21-mj-04255-DHH Document 1-1 Filed 08/19/21 Page 1 of 4



                              AFFIDAVIT
                 IN SUPPORT OF A CRIMINAL COMPLAINT

     I, Christopher S. Milley, being duly sworn, state:

                 Introduction and Agent Background

     1.   I am a Deportation Officer with the Department of

Homeland Security (“DHS”), Immigration and Customs Enforcement

(“ICE”), Enforcement and Removal Operations (“ERO”), and have

been so employed since June 2007.      I am currently assigned to

the ERO Criminal Prosecutions Unit (“ECP”) and have been for

approximately the last 4 years.      I attended the Immigration

Officer Basic Training Course in 2007 and have been employed as

a professional immigration officer in a full time, continuous

status for approximately 14 years.       I have training and

experience in investigating violations of U.S. immigration laws.

Among other duties, I am assigned to investigate cases involving

persons who have illegally reentered the United States after

having been deported, and other violations of the Immigration

and Nationality Act.    I know that it is a violation of 8 U.S.C.

§ 1326 to reenter the United States after deportation without

having received the express consent of the Secretary of the

Department of Homeland Security.

     2.   I submit this affidavit in support of a criminal

complaint charging Darwin Geovani Herrera-Orellana (“Herrera-
      Case 1:21-mj-04255-DHH Document 1-1 Filed 08/19/21 Page 2 of 4



Orellana”), DOB xx/xx/1990, with illegal reentry of a removed

alien, in violation of 8 U.S.C. §§ 1326(a) and (b)(1).

     3.   The facts stated herein are based on my own personal

involvement with this investigation, as well as information

provided to me by other law enforcement officers involved in the

investigation, and a review of the Alien File #xx/xx/-504 (”A-

File”) associated with Herrera-Orellana.

     4.   In submitting this affidavit, I have not included each

and every fact known to me about this investigation; rather, I

am only submitting enough evidence necessary to establish the

requisite probable cause.

     5.   On September 11, 2009, Herrera-Orellana was

encountered by United States Border Patrol near Nogales, Arizona

and determined to be illegally present in the United States.

Herrera-Orellana was issued an Expedited Order of Removal, and,

on September 22, 2009, he was deported to Guatemala.          At the

time of his removal, Herrera-Orellana’s picture and fingerprints

were obtained and affixed on a Warrant of Removal.

     6.   In August 2012, Herrera-Orellana was encountered by

ICE Officers while in custody in Hidalgo County Jail, in

Edinburg, Texas, and determined to be illegally present in the

United States. Herrera-Orellana was convicted of resisting

arrest, and, upon completion of the sentence, he was placed into

removal proceedings and on August 17, 2012, he was deported to
                                    2
         Case 1:21-mj-04255-DHH Document 1-1 Filed 08/19/21 Page 3 of 4



Guatemala.     At the time of his removal, Herrera-Orellana’s

picture and fingerprints were obtained and affixed on a Warrant

of Removal.

     7.      On December 24, 2020, Herrera-Orellana was arrested by

the Waltham Police Department (MA) and charged with, amongst

other things, assault and battery with a dangerous weapon. He

was ordered detained.

     8.      On June 14, 2021, Herrera-Orellana was convicted of

assault and battery with a dangerous weapon and assault and

battery and sentenced to 14 months’ imprisonment.

     9.      On July 22, 2021, ICE officers encountered Herrera-

Orellana in Middlesex County House of Correction (MA) and

determined that he was illegally present in the United States.

     10.     On July 30, 2021, Herrera-Orellana’s fingerprints from

his 2020 Waltham arrest and from his A-file were submitted to

the FBI’s Forensic Laboratory and determined to be a positive

match.

     11.     On July 30, 2021, I reviewed some of the documents

contained in the A-file associated with Herrera-Orellana.                 The

documents from the A-file show, amongst other things, that

Herrera-Orellana is a citizen and national of Guatemala.             The A-

file also contains the Warrants of Removal from 2009 and 2012,

which contain Herrera-Orellana’s picture.           I have reviewed

recent pictures of Herrera-Orellana and the pictures in his A-
                                       3
      Case 1:21-mj-04255-DHH Document 1-1 Filed 08/19/21 Page 4 of 4



file, and they appear to depict the same individual.          Finally,

after reviewing the A-file, there is no indication that Herrera-

Orellana sought or obtained permission from the Secretary of

Homeland Security to reenter the United States since his last

removal.

                               CONCLUSION

     12.   Based on the information set out above, I believe

there is probable cause to conclude that, on or about July 22,

2021, Darwin Geovani Herrera-Orellana, being an alien and having

been excluded, removed, and deported from the United States on

or about September 22, 2009, and August 17, 2012, was found in

the United States without having received the express consent of

the Secretary of the Department of Homeland Security to reapply

for admission to the United States, in violation of 8 U.S.C. §§

1326(a) and (b)(1).

                                  Respectfully submitted,

                                  ______________________________
                                  Christopher S. Milley, DO
                                  US Immigration and Customs
                                  Enforcement


Sworn before me telephonically pursuant to Fed. R. Crim. P.
                19th
                  th _ day
4.1(d)(3) this _____
                  ___  day of
                            of August
                                Au    2021.
                                                 11:50 a.m.
__________________________________________
                  ___
                   _ __
                      ____
                         ____
                           _______
                                __
HONORABLE DAVID H.. HENNESSY
                     HEN
                      ENNE
                         NESS
                           SSYY
UNITED STATES MAGISTRATE
                  IST
                   S RA  TE JUDGE
                      RATE  JUD
                              U GE



                                    4
